Case 1:19-cr-00513-SHS Document 129 Filed 06/11/21 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

RAKIM BROWN,

y. 19-CR-513 (SHS)

ORDER
Defendant.

 

 

SIDNEY H. STEIN, U.S. District Judge.

The Court has been advised that the Ad Hoc Committee on the Resumption of Jury
Trials has scheduled the trial of this matter to commence on Monday, September 13,

2021.

IT IS HEREBY ORDERED that:

1.

Dated:

The Court shall hold a suppression hearing on defendant’s motions to suppress
evidence pertaining to 1) the January 20, 2016 search of defendant’s mother’s
apartment, and 2) the December 7, 2017 stop and search, on June 21, 2021 at 9:30
a.m, in Courtroom 23A,

The Court shall hold a suppression hearing on defendant's motion to suppress
evidence pertaining to the August 5, 2016 search on August 10, 2021, at 9:00 a.m.
in Courtroom 23A;

The final pretrial conference will be held in Courtroom 23A on September 2,
2021, at 11:00 a.m.; and

The trial of this matter is scheduled for September 13, 2021, at 9:30 a.m.

New York, New York
June 11, 2021

SO ORDERED:

Me

Sidney H/ Stein US.DJ.

 

 
